Exhibit 10.06




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES
LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT
WITH RESPECT THERETO IS EFFECTIVE UNDER THE 1933 ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
1933 ACT.




---------------------------------------




AIMS Worldwide, Inc.




COMMON STOCK PURCHASE WARRANT




Number of Shares:  2,400,000




Holder:

Lerota, LLC

Brien F. Morgan

1390 Chain Bridge Road, Suite 215, McLean, VA 22101




Original Issue Date:  August 11, 2006

      

Expiration Date: August 10, 2011




Exercise Price per Share: $0.083




AIMS Worldwide, Inc., a company organized and existing under the laws of the
State of Nevada (the “Company”), hereby certifies that, for value received,
LEROTA, LLC or its registered assigns (the “Warrant Holder”), is entitled,
subject to the terms set forth below, to purchase from the Company up to
2,400,000 (as adjusted from time to time as provided in Section 7, the “Warrant
Shares”) of common stock, $0.001 par value (the “Common Stock”), of the Company
at a price of $0.083 per Warrant Share (as adjusted from time to time as
provided in Section 7, the “Exercise Price”), at any time and from time to time
from and after the date thereof and through and including 5:00 p.m. New York
City time on April 18, 2011 (or three months of effectiveness of a Registration
Statement subsequent to the issuance hereof (such three months to be extended by
one month for each month or portion of a month during which a Registration
Statement’s effectiveness has lapsed or been suspended), whichever is longer)
(the “Expiration Date”), and subject to the following terms and conditions:




1.

Registration of Warrant.  The Company shall register this Warrant upon records
to be maintained by the Company for that purpose (the “Warrant Register”), in
the name of the record Warrant Holder hereof from time to time.  The Company may
deem and treat the registered Warrant Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Warrant Holder, and for all other purposes, and the Company shall not be
affected by notice to the contrary.








--------------------------------------------------------------------------------

2.

Investment Representation.  The Warrant Holder by accepting this Warrant
represents that the Warrant Holder is acquiring this Warrant for its own account
or the account of an affiliate for investment purposes and not with the view to
any offering or distribution and that the Warrant Holder will not sell or
otherwise dispose of this Warrant or the underlying Warrant Shares in violation
of applicable securities laws.  The Warrant Holder acknowledges that the
certificates representing any Warrant Shares will bear a legend indicating that
they have not been registered under the United States Securities Act of 1933, as
amended (the “1933 Act”) and may not be sold by the Warrant Holder except
pursuant to an effective registration statement or pursuant to an exemption from
registration requirements of the 1933 Act and in accordance with federal and
state securities laws.  If this Warrant was acquired by the Warrant Holder
pursuant to the exemption from the registration requirements of the 1933 Act
afforded by Regulation S thereunder, the Warrant Holder acknowledges and
covenants that this Warrant may not be exercised by or on behalf of a Person
during the one year distribution compliance period (as defined in Regulation S)
following the date hereof.  “Person” means an individual, partnership, firm,
limited liability company, trust, joint venture, association, corporation, or
any other legal entity.




3.

Validity of Warrant and Issue of Shares.  The Company represents and warrants
that this Warrant has been duly authorized and validly issued and warrants and
agrees that all of Common Stock that may be issued upon the exercise of the
rights represented by this Warrant will, when issued upon such exercise, be duly
authorized, validly issued, fully paid and nonassessable and free from all
taxes, liens and charges with respect to the issue thereof.  The Company further
warrants and agrees that during the period within which the rights represented
by this Warrant may be exercised, the Company will at all times have authorized
and reserved a sufficient number of Common Stock to provide for the exercise of
the rights represented by this Warrant.




4.

Registration of Transfers and Exchange of Warrants.




a.

Subject to compliance with the legend set forth on the face of this Warrant, the
Company shall register the transfer of any portion of this Warrant in the
Warrant Register, upon surrender of this Warrant with the Form of Assignment
attached hereto duly completed and signed, to the Company at the office
specified in or pursuant to Section 9.  Upon any such registration or transfer,
a new warrant to purchase Common Stock, in substantially the form of this
Warrant (any such new warrant, a “New Warrant”), evidencing the portion of this
Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Warrant Holder.  The acceptance of the New
Warrant by the transferee thereof shall be deemed the acceptance of such
transferee of all of the rights and obligations of a Warrant Holder of a
Warrant.




b.     This Warrant is exchangeable, upon the surrender hereof by the Warrant
Holder to the office of the Company specified in or pursuant to Section 9 for
one or more New Warrants, evidencing in the aggregate the right to purchase the
number of Warrant Shares which may then be purchased hereunder.  Any such New
Warrant will be dated the date of such exchange.








2




--------------------------------------------------------------------------------

c.     The Holder, and its designees, are hereby granted the right to
"piggyback" the Warrant Shares issuable and/or issued upon exercise of this
Warrant (such shares being referred to herein as "Registrable Securities") on
each registration statement filed by the Company so long as the registration
form to be used is suitable for the registration of the Registrable Securities
(a "Piggyback Registration") (it being understood that the Form S-8 and Form S-4
may not be used for such purposes), all at the Company's cost and expense
(except commissions or discounts and fees of any of the holders' own
professionals, if any; it being understood that the Company shall not be
obligated to pay the fees of more than one counsel for the holders of
Registrable Securities). The Company shall give each holder of Registrable
Securities at least fifteen (15) days written notice of the intended filing date
of any registration statement, other than a registration statement filed on Form
S-4 or Form S-8 and each holder of Registrable Securities shall have ten (10)
days after receipt of such notice to notify the Company of its intent to include
the Registrable Securities in the registration statement.  The Company shall
keep any registration statement onto which any holder of Registrable Securities
has "piggybacked" its Registrable Securities current and effective for a period
of up to two (2) years from the date on which the Holder is first entitled to
sell the total number of his Registrable Securities registered thereunder. If,
at any time after giving written notice of its intention to register any
securities and prior to the effective date of the registration statement filed
in connection with such registration, the Company shall determine for any reason
not to register or to delay registration of such securities, the Company may, at
its election, give written notice of such determination to all holders of the
Registrable Securities and (A) in the case of a determination not to register,
shall be relieved of its obligation to register any Registrable Securities in
connection with such abandoned registration and (B) in the case of a
determination to delay such registration of its securities, shall be permitted
to delay the registration of such Registrable Securities for the same period as
the delay in registering such other Company securities.




5.

Exercise of Warrants.




a.

Upon surrender of this Warrant with the Form of Election to Purchase attached
hereto duly completed and signed to the Company, at its address set forth in
Section 9, and upon payment and delivery of the Exercise Price per Warrant Share
multiplied by the number of Warrant Shares that the Warrant Holder intends to
purchase hereunder, in lawful money of the United States of America, in cash or
by certified or official bank check or checks, to the Company, all as specified
by the Warrant Holder in the Form of Election to Purchase, the Company shall
promptly (but in no event later than 7 business days after the Date of Exercise
(as defined herein)) issue or cause to be issued  and cause to be delivered to
or upon the written order of the Warrant Holder and in such name or names as the
Warrant Holder may designate (subject to the restrictions on transfer described
in the legend set forth on the face of this Warrant), a certificate for the
Warrant Shares issuable upon such exercise, with such restrictive legend as
required by the 1933 Act.  Any person so designated by the Warrant Holder to
receive Warrant Shares shall be deemed to have become holder of record of such
Warrant Shares as of the Date of Exercise of this Warrant.




b.

A “Date of Exercise” means the date on which the Company shall have received (i)
this Warrant (or any New Warrant, as applicable), with the Form of Election to
Purchase attached hereto (or attached to such New Warrant) appropriately
completed and duly signed, and (ii) payment of the Exercise Price for the number
of Warrant Shares so indicated by the Warrant Holder to be purchased.








3




--------------------------------------------------------------------------------

c.

This Warrant shall be exercisable at any time and from time to time for such
number of Warrant Shares as is indicated in the attached Form of Election To
Purchase.  If less than all of the Warrant Shares which may be purchased under
this Warrant are exercised at any time, the Company shall issue or cause to be
issued, at its expense, a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares for which no exercise has been evidenced by
this Warrant.




d.

(i)  Notwithstanding anything contained herein to the contrary, the holder of
this Warrant may, at its election exercised in its sole discretion, exercise
this Warrant in whole or in part and, in lieu of making the cash payment
otherwise contemplated to be made to the Company upon such exercise in payment
of the Aggregate Exercise Price, elect instead to receive upon such exercise the
“Net Number” of shares of Common Stock determined according to the following
formula (a “Cashless Exercise”):

Net Number = (A x (B - C))/B




(ii)

For purposes of the foregoing formula:




A= the total number shares with respect to which this Warrant is then being
exercised.




B= the last reported sale price (as reported by Bloomberg) of the Common Stock
on the trading day immediately preceding the date of the Exercise Notice.




C= the Warrant Exercise Price then in effect at the time of such exercise.

 




6.

Maximum Exercise.  The Warrant Holder shall not be entitled to exercise this
Warrant on a Date of Exercise in connection with that number of shares of Common
Stock which would be in excess of the sum of (i) the number of shares of Common
Stock beneficially owned by the Warrant Holder and its affiliates on an exercise
date, and (ii) the number of shares of Common Stock issuable upon the exercise
of this Warrant with respect to which the determination of this limitation is
being made on an exercise date, which would result in beneficial ownership by
the Warrant Holder and its affiliates of more than 4.99% of the outstanding
shares of Common Stock on such date.  For the purposes of the immediately
preceding sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended, and Regulation
13d-3 thereunder.  Subject to the foregoing, the Warrant Holder shall not be
limited to aggregate exercises which would result in the issuance of more than
4.99%.  This restriction may be waived by the Warrant Holder upon, at the
election of the Warrant Holder, not less than 61 days’ prior notice to the
Corporation, and the provisions of this restriction shall continue to apply
until such 61st day (or such later date, as determined by the Warrant Holder, as
may be specified in such notice of waiver).




7.

Adjustment of Exercise Price and Number of Shares.  The character of the shares
of stock or other securities at the time issuable upon exercise of this Warrant
and the Exercise Price therefore, are subject to adjustment upon the occurrence
of the following events, and all such adjustments shall be cumulative:








4




--------------------------------------------------------------------------------

a.

Adjustment for Stock Splits, Stock Dividends, Recapitalizations, Etc.  The
Exercise Price of this Warrant and the number of shares of Common Stock or other
securities at the time issuable upon exercise of this Warrant shall be
appropriately adjusted to reflect any stock dividend, stock split, combination
of shares, reclassification, recapitalization or other similar event affecting
the number of outstanding shares of stock or securities.




b.

Adjustment for Reorganization, Consolidation, Merger, Etc.  In case of any
consolidation or merger of the Company with or into any other corporation,
entity or person, or any other corporate reorganization, in which the Company
shall not be the continuing or surviving entity of such consolidation, merger or
reorganization (any such transaction being hereinafter referred to as a
"Reorganization"), then, in each case, the holder of this Warrant, on exercise
hereof at any time after the consummation or effective date of such
Reorganization (the "Effective Date"), shall receive, in lieu of the shares of
stock or other securities at any time issuable upon the exercise of the Warrant
issuable on such exercise prior to the Effective Date, the stock and other
securities and property (including cash) to which such holder would have been
entitled upon the Effective Date if such holder had exercised this Warrant
immediately prior thereto (all subject to further adjustment as provided in this
Warrant).




c.

Certificate as to Adjustments.  In case of any adjustment or readjustment in the
price or kind of securities issuable on the exercise of this Warrant, the
Company will promptly give written notice thereof to the holder of this Warrant
in the form of a certificate, certified and confirmed by the Board of Directors
of the Company, setting forth such adjustment or readjustment and showing in
reasonable detail the facts upon which such adjustment or readjustment is based.




d.

The Company sells, grants or issues any shares, options, warrants, or any
instrument convertible into shares or equity in any form below $0.40 per share.
  In the event the Company sells, grants or issues any shares, options,
warrants, or any instrument convertible into shares or equity in any form below
$0.40 per share the warrant exercise price shall be reduced proportionately.
Such reduction shall be made at the time such transaction is made, and shall be
cumulative upon any other changes to the exercise of the warrant that may
already have been made.




8.

Fractional Shares.  The Company shall not be required to issue or cause to be
issued fractional Warrant Shares on the exercise of this Warrant.  The number of
full Warrant Shares that shall be issuable upon the exercise of this Warrant
shall be computed on the basis of the aggregate number of Warrants Shares
purchasable on exercise of this Warrant so presented.  If any fraction of a
Warrant Share would, except for the provisions of this Section 8, be issuable on
the exercise of this Warrant, the Company shall, at its option, (i) pay an
amount in cash equal to the Exercise Price multiplied by such fraction or (ii)
round the number of Warrant Shares issuable, up to the next whole number.




9.

Sale or Merger of the Company.  In the event of a sale of all or substantially
all of the assets of the Company or the merger or consolidation of the Company
in a transaction in which the Company is not the surviving entity, the 4.99%
restriction will immediately be released and the Warrant Holder will have the
right to exercise the warrants concurrent with the sale.




10.

Notice of Intent to Sell or Merge the Company.  The Company will give Warrant
Holder seventy (70) days notice before the event of a sale of all or
substantially all of the assets of the Company or the merger or consolidation of
the Company in a transaction in which the Company is not the surviving entity








5




--------------------------------------------------------------------------------

11.

Issuance of Substitute Warrant.

In the event of a merger, consolidation, recapitalization or reorganization of
the Company or a reclassification of Company shares of stock, which results in
an adjustment to the number of shares subject to this Warrant and/or the
Exercise Price hereunder, the Company agrees to issue to the Warrant Holder a
substitute Warrant reflecting the adjusted number of shares and/or Exercise
Price upon the surrender of this Warrant to the Company.




12.

Notice.  All notices and other communications hereunder shall be in writing and
shall be deemed to have been given (i) on the date they are delivered if
delivered in person; (ii) on the date initially received if delivered by
facsimile transmission followed by registered or certified mail confirmation;
(iii) on the date delivered by an overnight courier service; or (iv) on the
third business day after it is mailed by registered or certified mail, return
receipt requested with postage and other fees prepaid as follows:




If to the Company:

AIMS Worldwide, Inc.

c/o President and CEO

AIMS Worldwide, Inc.

10400 Eaton Place

Suite 450

Fairfax, VA 22030







If to the Warrant Holder:

Lerota, LLC

Brien F. Morgan

1390 Chain Bridge Road, Suite 215, McLean, VA 22101

Phone: (240) 238-3471/Fax: (202) 478-1837







13.

Miscellaneous.




a.

This Warrant shall be binding on and inure to the benefit of the parties hereto
and their respective successors and permitted assigns.  This Warrant may be
amended only by a writing signed by the Company and the Warrant Holder.




b.

Nothing in this Warrant shall be construed to give to any person or corporation
other than the Company and the Warrant Holder any legal or equitable right,
remedy or cause of action under this Warrant; this Warrant shall be for the sole
and exclusive benefit of the Company and the Warrant Holder.




c.

This Warrant shall be governed by, construed and enforced in accordance with the
internal laws of the State of New York without regard to the principles of
conflicts of law thereof.




d.

The headings herein are for convenience only, do not constitute a part of this
Warrant and shall not be deemed to limit or affect any of the provisions hereof.








6




--------------------------------------------------------------------------------

e.

In case any one or more of the provisions of this Warrant shall be invalid or
unenforceable in any respect, the validity and enforceablilty of the remaining
terms and provisions of this Warrant shall not in any way be affected or
impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonably
substitute therefore, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.




f.

The Warrant Holder shall not, by virtue hereof, be entitled to any voting or
other rights of a shareholder of the Company, either at law or equity, and the
rights of the Warrant Holder are limited to those expressed in this Warrant.







[SIGNATURES ON FOLLOWING PAGE]





7




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
the authorized officer as of the date first above stated.







AIMS Worldwide, Inc., a Nevada corporation










By:  _______________________________

Name:  Gerald Garcia

Title:   President and CEO











8




--------------------------------------------------------------------------------

FORM  OF  ELECTION  TO  PURCHASE




(To be executed by the Warrant Holder to exercise the right to purchase shares
of Common Stock under the foregoing Warrant)




To:  AIMS Worldwide, Inc.:




In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase ______________ shares of
Common Stock (“Common Stock”), $0.001 par value, of AIMS Worldwide, Inc., and
encloses the warrant and $_0.083__ for each Warrant Share being purchased or an
aggregate of $________________ in cash or certified or official bank check or
checks, which sum represents the aggregate Exercise Price (as defined in the
Warrant) together with any applicable taxes payable by the undersigned pursuant
to the Warrant.




The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of:




__________________________________________________




__________________________________________________







__________________________________________________

 (Please print name and address)




__________________________________________________

 (Please insert Social Security or Tax Identification Number)




If the number of shares of Common Stock issuable upon this exercise shall not be
all of the shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Warrant, the undersigned requests that a New
Warrant (as defined in the Warrant) evidencing the right to purchase the shares
of Common Stock not issuable pursuant to the exercise evidenced hereby be issued
in the name of and delivered to:




__________________________________________________




__________________________________________________




__________________________________________________




(Please print name and address)




Dated:  

Name of Warrant Holder:




(Print) _____________________________________




(By:)  _____________________________________







(Name:)  ___________________________________




(Title:)  

___________________________________




Signature must conform in all respects to name of

Warrant Holder as specified on the face of the

Warrant





9




--------------------------------------------------------------------------------




 

 

 

[FORM OF ASSIGNMENT PURSUANT TO SECTION 4(a)]

 

(To be executed by the registered holder if such holder desires to transfer the
Warrant Certificate.)

 

     FOR VALUE RECEIVED

hereby sells, assigns and transfers unto

 

__________________________________________

       (Please print name and address of transferee)

 

this Warrant Certificate, together with all right, title and interest therein,
and hereby irrevocably constitutes and appoints _______________________________
Attorney, to transfer the within Warrant Certificate on the books of the
within-named Company, with full power of substitution.

 

Dated:

 

Signature: ___________________________________

 

(Signature must confirm in all respects to name of holder as specified on the
face of the Warrant Certificate.)

 

(Insert Social Security or Other Identifying Number of Assignee).











10




--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES
LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT
WITH RESPECT THERETO IS EFFECTIVE UNDER THE 1933 ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
1933 ACT.




---------------------------------------




AIMS Worldwide, Inc.




COMMON STOCK PURCHASE WARRANT




Number of Shares:  125,000




Holder:

Lerota, LLC

Brien F. Morgan

1390 Chain Bridge Road, Suite 215, McLean, VA 22101




Original Issue Date:  August 11, 2006

      

Expiration Date: August 10, 2011




Exercise Price per Share: $0.40




AIMS Worldwide, Inc., a company organized and existing under the laws of the
State of Nevada (the “Company”), hereby certifies that, for value received,
LEROTA, LLC or its registered assigns (the “Warrant Holder”), is entitled,
subject to the terms set forth below, to purchase from the Company up to 125,000
(as adjusted from time to time as provided in Section 7, the “Warrant Shares”)
of common stock, $0.001 par value (the “Common Stock”), of the Company at a
price of $0.40 per Warrant Share (as adjusted from time to time as provided in
Section 7, the “Exercise Price”), at any time and from time to time from and
after the date thereof and through and including 5:00 p.m. New York City time on
April 18, 2011 (or three months of effectiveness of a Registration Statement
subsequent to the issuance hereof (such three months to be extended by one month
for each month or portion of a month during which a Registration Statement’s
effectiveness has lapsed or been suspended), whichever is longer) (the
“Expiration Date”), and subject to the following terms and conditions:




1.

Registration of Warrant.  The Company shall register this Warrant upon records
to be maintained by the Company for that purpose (the “Warrant Register”), in
the name of the record Warrant Holder hereof from time to time.  The Company may
deem and treat the registered Warrant Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Warrant Holder, and for all other purposes, and the Company shall not be
affected by notice to the contrary.








11




--------------------------------------------------------------------------------

2.

Investment Representation.  The Warrant Holder by accepting this Warrant
represents that the Warrant Holder is acquiring this Warrant for its own account
or the account of an affiliate for investment purposes and not with the view to
any offering or distribution and that the Warrant Holder will not sell or
otherwise dispose of this Warrant or the underlying Warrant Shares in violation
of applicable securities laws.  The Warrant Holder acknowledges that the
certificates representing any Warrant Shares will bear a legend indicating that
they have not been registered under the United States Securities Act of 1933, as
amended (the “1933 Act”) and may not be sold by the Warrant Holder except
pursuant to an effective registration statement or pursuant to an exemption from
registration requirements of the 1933 Act and in accordance with federal and
state securities laws.  If this Warrant was acquired by the Warrant Holder
pursuant to the exemption from the registration requirements of the 1933 Act
afforded by Regulation S thereunder, the Warrant Holder acknowledges and
covenants that this Warrant may not be exercised by or on behalf of a Person
during the one year distribution compliance period (as defined in Regulation S)
following the date hereof.  “Person” means an individual, partnership, firm,
limited liability company, trust, joint venture, association, corporation, or
any other legal entity.




3.

Validity of Warrant and Issue of Shares.  The Company represents and warrants
that this Warrant has been duly authorized and validly issued and warrants and
agrees that all of Common Stock that may be issued upon the exercise of the
rights represented by this Warrant will, when issued upon such exercise, be duly
authorized, validly issued, fully paid and nonassessable and free from all
taxes, liens and charges with respect to the issue thereof.  The Company further
warrants and agrees that during the period within which the rights represented
by this Warrant may be exercised, the Company will at all times have authorized
and reserved a sufficient number of Common Stock to provide for the exercise of
the rights represented by this Warrant.




4.

Registration of Transfers and Exchange of Warrants.




a.

Subject to compliance with the legend set forth on the face of this Warrant, the
Company shall register the transfer of any portion of this Warrant in the
Warrant Register, upon surrender of this Warrant with the Form of Assignment
attached hereto duly completed and signed, to the Company at the office
specified in or pursuant to Section 9.  Upon any such registration or transfer,
a new warrant to purchase Common Stock, in substantially the form of this
Warrant (any such new warrant, a “New Warrant”), evidencing the portion of this
Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Warrant Holder.  The acceptance of the New
Warrant by the transferee thereof shall be deemed the acceptance of such
transferee of all of the rights and obligations of a Warrant Holder of a
Warrant.




b.     This Warrant is exchangeable, upon the surrender hereof by the Warrant
Holder to the office of the Company specified in or pursuant to Section 9 for
one or more New Warrants, evidencing in the aggregate the right to purchase the
number of Warrant Shares which may then be purchased hereunder.  Any such New
Warrant will be dated the date of such exchange.








12




--------------------------------------------------------------------------------

c.     The Holder, and its designees, are hereby granted the right to
"piggyback" the Warrant Shares issuable and/or issued upon exercise of this
Warrant (such shares being referred to herein as "Registrable Securities") on
each registration statement filed by the Company so long as the registration
form to be used is suitable for the registration of the Registrable Securities
(a "Piggyback Registration") (it being understood that the Form S-8 and Form S-4
may not be used for such purposes), all at the Company's cost and expense
(except commissions or discounts and fees of any of the holders' own
professionals, if any; it being understood that the Company shall not be
obligated to pay the fees of more than one counsel for the holders of
Registrable Securities). The Company shall give each holder of Registrable
Securities at least fifteen (15) days written notice of the intended filing date
of any registration statement, other than a registration statement filed on Form
S-4 or Form S-8 and each holder of Registrable Securities shall have ten (10)
days after receipt of such notice to notify the Company of its intent to include
the Registrable Securities in the registration statement.  The Company shall
keep any registration statement onto which any holder of Registrable Securities
has "piggybacked" its Registrable Securities current and effective for a period
of up to two (2) years from the date on which the Holder is first entitled to
sell the total number of his Registrable Securities registered thereunder. If,
at any time after giving written notice of its intention to register any
securities and prior to the effective date of the registration statement filed
in connection with such registration, the Company shall determine for any reason
not to register or to delay registration of such securities, the Company may, at
its election, give written notice of such determination to all holders of the
Registrable Securities and (A) in the case of a determination not to register,
shall be relieved of its obligation to register any Registrable Securities in
connection with such abandoned registration and (B) in the case of a
determination to delay such registration of its securities, shall be permitted
to delay the registration of such Registrable Securities for the same period as
the delay in registering such other Company securities.




5.

Exercise of Warrants.




a.

Upon surrender of this Warrant with the Form of Election to Purchase attached
hereto duly completed and signed to the Company, at its address set forth in
Section 9, and upon payment and delivery of the Exercise Price per Warrant Share
multiplied by the number of Warrant Shares that the Warrant Holder intends to
purchase hereunder, in lawful money of the United States of America, in cash or
by certified or official bank check or checks, to the Company, all as specified
by the Warrant Holder in the Form of Election to Purchase, the Company shall
promptly (but in no event later than 7 business days after the Date of Exercise
(as defined herein)) issue or cause to be issued  and cause to be delivered to
or upon the written order of the Warrant Holder and in such name or names as the
Warrant Holder may designate (subject to the restrictions on transfer described
in the legend set forth on the face of this Warrant), a certificate for the
Warrant Shares issuable upon such exercise, with such restrictive legend as
required by the 1933 Act.  Any person so designated by the Warrant Holder to
receive Warrant Shares shall be deemed to have become holder of record of such
Warrant Shares as of the Date of Exercise of this Warrant.




b.

A “Date of Exercise” means the date on which the Company shall have received (i)
this Warrant (or any New Warrant, as applicable), with the Form of Election to
Purchase attached hereto (or attached to such New Warrant) appropriately
completed and duly signed, and (ii) payment of the Exercise Price for the number
of Warrant Shares so indicated by the Warrant Holder to be purchased.








13




--------------------------------------------------------------------------------

c.

This Warrant shall be exercisable at any time and from time to time for such
number of Warrant Shares as is indicated in the attached Form of Election To
Purchase.  If less than all of the Warrant Shares which may be purchased under
this Warrant are exercised at any time, the Company shall issue or cause to be
issued, at its expense, a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares for which no exercise has been evidenced by
this Warrant.




d.

(i)  Notwithstanding anything contained herein to the contrary, the holder of
this Warrant may, at its election exercised in its sole discretion, exercise
this Warrant in whole or in part and, in lieu of making the cash payment
otherwise contemplated to be made to the Company upon such exercise in payment
of the Aggregate Exercise Price, elect instead to receive upon such exercise the
“Net Number” of shares of Common Stock determined according to the following
formula (a “Cashless Exercise”):

Net Number = (A x (B - C))/B




(ii)

For purposes of the foregoing formula:




A= the total number shares with respect to which this Warrant is then being
exercised.




B= the last reported sale price (as reported by Bloomberg) of the Common Stock
on the trading day immediately preceding the date of the Exercise Notice.




C= the Warrant Exercise Price then in effect at the time of such exercise.

 




6.

Maximum Exercise.  The Warrant Holder shall not be entitled to exercise this
Warrant on a Date of Exercise in connection with that number of shares of Common
Stock which would be in excess of the sum of (i) the number of shares of Common
Stock beneficially owned by the Warrant Holder and its affiliates on an exercise
date, and (ii) the number of shares of Common Stock issuable upon the exercise
of this Warrant with respect to which the determination of this limitation is
being made on an exercise date, which would result in beneficial ownership by
the Warrant Holder and its affiliates of more than 4.99% of the outstanding
shares of Common Stock on such date.  For the purposes of the immediately
preceding sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended, and Regulation
13d-3 thereunder.  Subject to the foregoing, the Warrant Holder shall not be
limited to aggregate exercises which would result in the issuance of more than
4.99%.  This restriction may be waived by the Warrant Holder upon, at the
election of the Warrant Holder, not less than 61 days’ prior notice to the
Corporation, and the provisions of this restriction shall continue to apply
until such 61st day (or such later date, as determined by the Warrant Holder, as
may be specified in such notice of waiver).




7.

Adjustment of Exercise Price and Number of Shares.  The character of the shares
of stock or other securities at the time issuable upon exercise of this Warrant
and the Exercise Price therefore, are subject to adjustment upon the occurrence
of the following events, and all such adjustments shall be cumulative:








14




--------------------------------------------------------------------------------

a.

Adjustment for Stock Splits, Stock Dividends, Recapitalizations, Etc.  The
Exercise Price of this Warrant and the number of shares of Common Stock or other
securities at the time issuable upon exercise of this Warrant shall be
appropriately adjusted to reflect any stock dividend, stock split, combination
of shares, reclassification, recapitalization or other similar event affecting
the number of outstanding shares of stock or securities.




b.

Adjustment for Reorganization, Consolidation, Merger, Etc.  In case of any
consolidation or merger of the Company with or into any other corporation,
entity or person, or any other corporate reorganization, in which the Company
shall not be the continuing or surviving entity of such consolidation, merger or
reorganization (any such transaction being hereinafter referred to as a
"Reorganization"), then, in each case, the holder of this Warrant, on exercise
hereof at any time after the consummation or effective date of such
Reorganization (the "Effective Date"), shall receive, in lieu of the shares of
stock or other securities at any time issuable upon the exercise of the Warrant
issuable on such exercise prior to the Effective Date, the stock and other
securities and property (including cash) to which such holder would have been
entitled upon the Effective Date if such holder had exercised this Warrant
immediately prior thereto (all subject to further adjustment as provided in this
Warrant).




c.

Certificate as to Adjustments.  In case of any adjustment or readjustment in the
price or kind of securities issuable on the exercise of this Warrant, the
Company will promptly give written notice thereof to the holder of this Warrant
in the form of a certificate, certified and confirmed by the Board of Directors
of the Company, setting forth such adjustment or readjustment and showing in
reasonable detail the facts upon which such adjustment or readjustment is based.




d.

The Company sells, grants or issues any shares, options, warrants, or any
instrument convertible into shares or equity in any form below $0.40 per share.
  In the event the Company sells, grants or issues any shares, options,
warrants, or any instrument convertible into shares or equity in any form below
$0.40 per share the warrant exercise price shall be reduced proportionately.
Such reduction shall be made at the time such transaction is made, and shall be
cumulative upon any other changes to the exercise of the warrant that may
already have been made.




8.

Fractional Shares.  The Company shall not be required to issue or cause to be
issued fractional Warrant Shares on the exercise of this Warrant.  The number of
full Warrant Shares that shall be issuable upon the exercise of this Warrant
shall be computed on the basis of the aggregate number of Warrants Shares
purchasable on exercise of this Warrant so presented.  If any fraction of a
Warrant Share would, except for the provisions of this Section 8, be issuable on
the exercise of this Warrant, the Company shall, at its option, (i) pay an
amount in cash equal to the Exercise Price multiplied by such fraction or (ii)
round the number of Warrant Shares issuable, up to the next whole number.




9.

Sale or Merger of the Company.  In the event of a sale of all or substantially
all of the assets of the Company or the merger or consolidation of the Company
in a transaction in which the Company is not the surviving entity, the 4.99%
restriction will immediately be released and the Warrant Holder will have the
right to exercise the warrants concurrent with the sale.




10.

Notice of Intent to Sell or Merge the Company.  The Company will give Warrant
Holder seventy (70) days notice before the event of a sale of all or
substantially all of the assets of the Company or the merger or consolidation of
the Company in a transaction in which the Company is not the surviving entity








15




--------------------------------------------------------------------------------

11.

Issuance of Substitute Warrant.

In the event of a merger, consolidation, recapitalization or reorganization of
the Company or a reclassification of Company shares of stock, which results in
an adjustment to the number of shares subject to this Warrant and/or the
Exercise Price hereunder, the Company agrees to issue to the Warrant Holder a
substitute Warrant reflecting the adjusted number of shares and/or Exercise
Price upon the surrender of this Warrant to the Company.




12.

Notice.  All notices and other communications hereunder shall be in writing and
shall be deemed to have been given (i) on the date they are delivered if
delivered in person; (ii) on the date initially received if delivered by
facsimile transmission followed by registered or certified mail confirmation;
(iii) on the date delivered by an overnight courier service; or (iv) on the
third business day after it is mailed by registered or certified mail, return
receipt requested with postage and other fees prepaid as follows:




If to the Company:

AIMS Worldwide, Inc.

c/o President and CEO

AIMS Worldwide, Inc.

10400 Eaton Place

Suite 450

Fairfax, VA 22030







If to the Warrant Holder:

Lerota, LLC

Brien F. Morgan

1390 Chain Bridge Road, Suite 215, McLean, VA 22101

Phone: (240) 238-3471/Fax: (202) 478-1837







13.

Miscellaneous.




a.

This Warrant shall be binding on and inure to the benefit of the parties hereto
and their respective successors and permitted assigns.  This Warrant may be
amended only by a writing signed by the Company and the Warrant Holder.




b.

Nothing in this Warrant shall be construed to give to any person or corporation
other than the Company and the Warrant Holder any legal or equitable right,
remedy or cause of action under this Warrant; this Warrant shall be for the sole
and exclusive benefit of the Company and the Warrant Holder.




c.

This Warrant shall be governed by, construed and enforced in accordance with the
internal laws of the State of New York without regard to the principles of
conflicts of law thereof.




d.

The headings herein are for convenience only, do not constitute a part of this
Warrant and shall not be deemed to limit or affect any of the provisions hereof.




e.

In case any one or more of the provisions of this Warrant shall be invalid or
unenforceable in any respect, the validity and enforceablilty of the remaining
terms and provisions of this Warrant shall not in any way be affected or
impaired thereby and the parties will attempt in good





16




--------------------------------------------------------------------------------

faith to agree upon a valid and enforceable provision which shall be a
commercially reasonably substitute therefore, and upon so agreeing, shall
incorporate such substitute provision in this Warrant.




f.

The Warrant Holder shall not, by virtue hereof, be entitled to any voting or
other rights of a shareholder of the Company, either at law or equity, and the
rights of the Warrant Holder are limited to those expressed in this Warrant.







[SIGNATURES ON FOLLOWING PAGE]





17




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
the authorized officer as of the date first above stated.







AIMS Worldwide, Inc., a Nevada corporation










By:  _____________________________

Name:  Gerald Garcia

Title:   President and CEO











18




--------------------------------------------------------------------------------

FORM  OF  ELECTION  TO  PURCHASE




(To be executed by the Warrant Holder to exercise the right to purchase shares
of Common Stock under the foregoing Warrant)




To:  AIMS Worldwide, Inc.:




In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase ______________ shares of
Common Stock (“Common Stock”), $0.001 par value, of AIMS Worldwide, Inc., and
encloses the warrant and $_0.40__ for each Warrant Share being purchased or an
aggregate of $________________ in cash or certified or official bank check or
checks, which sum represents the aggregate Exercise Price (as defined in the
Warrant) together with any applicable taxes payable by the undersigned pursuant
to the Warrant.




The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of:




__________________________________________________




__________________________________________________




__________________________________________________

(Please print name and address)




__________________________________________________

(Please insert Social Security or Tax Identification Number)




If the number of shares of Common Stock issuable upon this exercise shall not be
all of the shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Warrant, the undersigned requests that a New
Warrant (as defined in the Warrant) evidencing the right to purchase the shares
of Common Stock not issuable pursuant to the exercise evidenced hereby be issued
in the name of and delivered to:




__________________________________________________




__________________________________________________




__________________________________________________

(Please print name and address)




Dated:  

Name of Warrant Holder:




(Print) _____________________________________




(By:)  _____________________________________







(Name:)  ___________________________________




(Title:)  ____________________________________




Signature must conform in all respects to name of

Warrant Holder as specified on the face of the

Warrant





19




--------------------------------------------------------------------------------




 

 

 

[FORM OF ASSIGNMENT PURSUANT TO SECTION 4(a)]

 

(To be executed by the registered holder if such holder desires to transfer the
Warrant Certificate.)

 

     FOR VALUE RECEIVED

hereby sells, assigns and transfers unto

 

__________________________________________

       (Please print name and address of transferee)

 

this Warrant Certificate, together with all right, title and interest therein,
and hereby irrevocably constitutes and appoints _______________________________
Attorney, to transfer the within Warrant Certificate on the books of the
within-named Company, with full power of substitution.

 

Dated:

 

Signature: ___________________________________

 

(Signature must confirm in all respects to name of holder as specified on the
face of the Warrant Certificate.)

 

(Insert Social Security or Other Identifying Number of Assignee).








20




--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES
LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT
WITH RESPECT THERETO IS EFFECTIVE UNDER THE 1933 ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
1933 ACT.




---------------------------------------




AIMS Worldwide, Inc.




COMMON STOCK PURCHASE WARRANT




Number of Shares:  300,000




Holder:

Lerota, LLC

Brien F. Morgan

1390 Chain Bridge Road, Suite 215, McLean, VA 22101




Original Issue Date:  August 11, 2006

      

Expiration Date: August 10, 2011




Exercise Price per Share: $0.083




AIMS Worldwide, Inc., a company organized and existing under the laws of the
State of Nevada (the “Company”), hereby certifies that, for value received,
LEROTA, LLC or its registered assigns (the “Warrant Holder”), is entitled,
subject to the terms set forth below, to purchase from the Company up to 300,000
(as adjusted from time to time as provided in Section 7, the “Warrant Shares”)
of common stock, $0.001 par value (the “Common Stock”), of the Company at a
price of $0.083 per Warrant Share (as adjusted from time to time as provided in
Section 7, the “Exercise Price”), at any time and from time to time from and
after the date thereof and through and including 5:00 p.m. New York City time on
April 18, 2011 (or three months of effectiveness of a Registration Statement
subsequent to the issuance hereof (such three months to be extended by one month
for each month or portion of a month during which a Registration Statement’s
effectiveness has lapsed or been suspended), whichever is longer) (the
“Expiration Date”), and subject to the following terms and conditions:




1.

Registration of Warrant.  The Company shall register this Warrant upon records
to be maintained by the Company for that purpose (the “Warrant Register”), in
the name of the record Warrant Holder hereof from time to time.  The Company may
deem and treat the registered Warrant Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Warrant Holder, and for all other purposes, and the Company shall not be
affected by notice to the contrary.








21




--------------------------------------------------------------------------------

2.

Investment Representation.  The Warrant Holder by accepting this Warrant
represents that the Warrant Holder is acquiring this Warrant for its own account
or the account of an affiliate for investment purposes and not with the view to
any offering or distribution and that the Warrant Holder will not sell or
otherwise dispose of this Warrant or the underlying Warrant Shares in violation
of applicable securities laws.  The Warrant Holder acknowledges that the
certificates representing any Warrant Shares will bear a legend indicating that
they have not been registered under the United States Securities Act of 1933, as
amended (the “1933 Act”) and may not be sold by the Warrant Holder except
pursuant to an effective registration statement or pursuant to an exemption from
registration requirements of the 1933 Act and in accordance with federal and
state securities laws.  If this Warrant was acquired by the Warrant Holder
pursuant to the exemption from the registration requirements of the 1933 Act
afforded by Regulation S thereunder, the Warrant Holder acknowledges and
covenants that this Warrant may not be exercised by or on behalf of a Person
during the one year distribution compliance period (as defined in Regulation S)
following the date hereof.  “Person” means an individual, partnership, firm,
limited liability company, trust, joint venture, association, corporation, or
any other legal entity.




3.

Validity of Warrant and Issue of Shares.  The Company represents and warrants
that this Warrant has been duly authorized and validly issued and warrants and
agrees that all of Common Stock that may be issued upon the exercise of the
rights represented by this Warrant will, when issued upon such exercise, be duly
authorized, validly issued, fully paid and nonassessable and free from all
taxes, liens and charges with respect to the issue thereof.  The Company further
warrants and agrees that during the period within which the rights represented
by this Warrant may be exercised, the Company will at all times have authorized
and reserved a sufficient number of Common Stock to provide for the exercise of
the rights represented by this Warrant.




4.

Registration of Transfers and Exchange of Warrants.




a.

Subject to compliance with the legend set forth on the face of this Warrant, the
Company shall register the transfer of any portion of this Warrant in the
Warrant Register, upon surrender of this Warrant with the Form of Assignment
attached hereto duly completed and signed, to the Company at the office
specified in or pursuant to Section 9.  Upon any such registration or transfer,
a new warrant to purchase Common Stock, in substantially the form of this
Warrant (any such new warrant, a “New Warrant”), evidencing the portion of this
Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Warrant Holder.  The acceptance of the New
Warrant by the transferee thereof shall be deemed the acceptance of such
transferee of all of the rights and obligations of a Warrant Holder of a
Warrant.




b.     This Warrant is exchangeable, upon the surrender hereof by the Warrant
Holder to the office of the Company specified in or pursuant to Section 9 for
one or more New Warrants, evidencing in the aggregate the right to purchase the
number of Warrant Shares which may then be purchased hereunder.  Any such New
Warrant will be dated the date of such exchange.








22




--------------------------------------------------------------------------------

c.     The Holder, and its designees, are hereby granted the right to
"piggyback" the Warrant Shares issuable and/or issued upon exercise of this
Warrant (such shares being referred to herein as "Registrable Securities") on
each registration statement filed by the Company so long as the registration
form to be used is suitable for the registration of the Registrable Securities
(a "Piggyback Registration") (it being understood that the Form S-8 and Form S-4
may not be used for such purposes), all at the Company's cost and expense
(except commissions or discounts and fees of any of the holders' own
professionals, if any; it being understood that the Company shall not be
obligated to pay the fees of more than one counsel for the holders of
Registrable Securities). The Company shall give each holder of Registrable
Securities at least fifteen (15) days written notice of the intended filing date
of any registration statement, other than a registration statement filed on Form
S-4 or Form S-8 and each holder of Registrable Securities shall have ten (10)
days after receipt of such notice to notify the Company of its intent to include
the Registrable Securities in the registration statement.  The Company shall
keep any registration statement onto which any holder of Registrable Securities
has "piggybacked" its Registrable Securities current and effective for a period
of up to two (2) years from the date on which the Holder is first entitled to
sell the total number of his Registrable Securities registered thereunder. If,
at any time after giving written notice of its intention to register any
securities and prior to the effective date of the registration statement filed
in connection with such registration, the Company shall determine for any reason
not to register or to delay registration of such securities, the Company may, at
its election, give written notice of such determination to all holders of the
Registrable Securities and (A) in the case of a determination not to register,
shall be relieved of its obligation to register any Registrable Securities in
connection with such abandoned registration and (B) in the case of a
determination to delay such registration of its securities, shall be permitted
to delay the registration of such Registrable Securities for the same period as
the delay in registering such other Company securities.




5.

Exercise of Warrants.




a.

Upon surrender of this Warrant with the Form of Election to Purchase attached
hereto duly completed and signed to the Company, at its address set forth in
Section 9, and upon payment and delivery of the Exercise Price per Warrant Share
multiplied by the number of Warrant Shares that the Warrant Holder intends to
purchase hereunder, in lawful money of the United States of America, in cash or
by certified or official bank check or checks, to the Company, all as specified
by the Warrant Holder in the Form of Election to Purchase, the Company shall
promptly (but in no event later than 7 business days after the Date of Exercise
(as defined herein)) issue or cause to be issued  and cause to be delivered to
or upon the written order of the Warrant Holder and in such name or names as the
Warrant Holder may designate (subject to the restrictions on transfer described
in the legend set forth on the face of this Warrant), a certificate for the
Warrant Shares issuable upon such exercise, with such restrictive legend as
required by the 1933 Act.  Any person so designated by the Warrant Holder to
receive Warrant Shares shall be deemed to have become holder of record of such
Warrant Shares as of the Date of Exercise of this Warrant.




b.

A “Date of Exercise” means the date on which the Company shall have received (i)
this Warrant (or any New Warrant, as applicable), with the Form of Election to
Purchase attached hereto (or attached to such New Warrant) appropriately
completed and duly signed, and (ii) payment of the Exercise Price for the number
of Warrant Shares so indicated by the Warrant Holder to be purchased.








23




--------------------------------------------------------------------------------

c.

This Warrant shall be exercisable at any time and from time to time for such
number of Warrant Shares as is indicated in the attached Form of Election To
Purchase.  If less than all of the Warrant Shares which may be purchased under
this Warrant are exercised at any time, the Company shall issue or cause to be
issued, at its expense, a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares for which no exercise has been evidenced by
this Warrant.




d.

(i)  Notwithstanding anything contained herein to the contrary, the holder of
this Warrant may, at its election exercised in its sole discretion, exercise
this Warrant in whole or in part and, in lieu of making the cash payment
otherwise contemplated to be made to the Company upon such exercise in payment
of the Aggregate Exercise Price, elect instead to receive upon such exercise the
“Net Number” of shares of Common Stock determined according to the following
formula (a “Cashless Exercise”):

Net Number = (A x (B - C))/B




(ii)

For purposes of the foregoing formula:




A= the total number shares with respect to which this Warrant is then being
exercised.




B= the last reported sale price (as reported by Bloomberg) of the Common Stock
on the trading day immediately preceding the date of the Exercise Notice.




C= the Warrant Exercise Price then in effect at the time of such exercise.

 




6.

Maximum Exercise.  The Warrant Holder shall not be entitled to exercise this
Warrant on a Date of Exercise in connection with that number of shares of Common
Stock which would be in excess of the sum of (i) the number of shares of Common
Stock beneficially owned by the Warrant Holder and its affiliates on an exercise
date, and (ii) the number of shares of Common Stock issuable upon the exercise
of this Warrant with respect to which the determination of this limitation is
being made on an exercise date, which would result in beneficial ownership by
the Warrant Holder and its affiliates of more than 4.99% of the outstanding
shares of Common Stock on such date.  For the purposes of the immediately
preceding sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended, and Regulation
13d-3 thereunder.  Subject to the foregoing, the Warrant Holder shall not be
limited to aggregate exercises which would result in the issuance of more than
4.99%.  This restriction may be waived by the Warrant Holder upon, at the
election of the Warrant Holder, not less than 61 days’ prior notice to the
Corporation, and the provisions of this restriction shall continue to apply
until such 61st day (or such later date, as determined by the Warrant Holder, as
may be specified in such notice of waiver).




7.

Adjustment of Exercise Price and Number of Shares.  The character of the shares
of stock or other securities at the time issuable upon exercise of this Warrant
and the Exercise Price therefore, are subject to adjustment upon the occurrence
of the following events, and all such adjustments shall be cumulative:








24




--------------------------------------------------------------------------------

a.

Adjustment for Stock Splits, Stock Dividends, Recapitalizations, Etc.  The
Exercise Price of this Warrant and the number of shares of Common Stock or other
securities at the time issuable upon exercise of this Warrant shall be
appropriately adjusted to reflect any stock dividend, stock split, combination
of shares, reclassification, recapitalization or other similar event affecting
the number of outstanding shares of stock or securities.




b.

Adjustment for Reorganization, Consolidation, Merger, Etc.  In case of any
consolidation or merger of the Company with or into any other corporation,
entity or person, or any other corporate reorganization, in which the Company
shall not be the continuing or surviving entity of such consolidation, merger or
reorganization (any such transaction being hereinafter referred to as a
"Reorganization"), then, in each case, the holder of this Warrant, on exercise
hereof at any time after the consummation or effective date of such
Reorganization (the "Effective Date"), shall receive, in lieu of the shares of
stock or other securities at any time issuable upon the exercise of the Warrant
issuable on such exercise prior to the Effective Date, the stock and other
securities and property (including cash) to which such holder would have been
entitled upon the Effective Date if such holder had exercised this Warrant
immediately prior thereto (all subject to further adjustment as provided in this
Warrant).




c.

Certificate as to Adjustments.  In case of any adjustment or readjustment in the
price or kind of securities issuable on the exercise of this Warrant, the
Company will promptly give written notice thereof to the holder of this Warrant
in the form of a certificate, certified and confirmed by the Board of Directors
of the Company, setting forth such adjustment or readjustment and showing in
reasonable detail the facts upon which such adjustment or readjustment is based.




d.

The Company sells, grants or issues any shares, options, warrants, or any
instrument convertible into shares or equity in any form below $0.40 per share.
  In the event the Company sells, grants or issues any shares, options,
warrants, or any instrument convertible into shares or equity in any form below
$0.40 per share the warrant exercise price shall be reduced proportionately.
Such reduction shall be made at the time such transaction is made, and shall be
cumulative upon any other changes to the exercise of the warrant that may
already have been made.




8.

Fractional Shares.  The Company shall not be required to issue or cause to be
issued fractional Warrant Shares on the exercise of this Warrant.  The number of
full Warrant Shares that shall be issuable upon the exercise of this Warrant
shall be computed on the basis of the aggregate number of Warrants Shares
purchasable on exercise of this Warrant so presented.  If any fraction of a
Warrant Share would, except for the provisions of this Section 8, be issuable on
the exercise of this Warrant, the Company shall, at its option, (i) pay an
amount in cash equal to the Exercise Price multiplied by such fraction or (ii)
round the number of Warrant Shares issuable, up to the next whole number.




9.

Sale or Merger of the Company.  In the event of a sale of all or substantially
all of the assets of the Company or the merger or consolidation of the Company
in a transaction in which the Company is not the surviving entity, the 4.99%
restriction will immediately be released and the Warrant Holder will have the
right to exercise the warrants concurrent with the sale.




10.

Notice of Intent to Sell or Merge the Company.  The Company will give Warrant
Holder seventy (70) days notice before the event of a sale of all or
substantially all of the assets of the Company or the merger or consolidation of
the Company in a transaction in which the Company is not the surviving entity








25




--------------------------------------------------------------------------------

11.

Issuance of Substitute Warrant.

In the event of a merger, consolidation, recapitalization or reorganization of
the Company or a reclassification of Company shares of stock, which results in
an adjustment to the number of shares subject to this Warrant and/or the
Exercise Price hereunder, the Company agrees to issue to the Warrant Holder a
substitute Warrant reflecting the adjusted number of shares and/or Exercise
Price upon the surrender of this Warrant to the Company.




12.

Notice.  All notices and other communications hereunder shall be in writing and
shall be deemed to have been given (i) on the date they are delivered if
delivered in person; (ii) on the date initially received if delivered by
facsimile transmission followed by registered or certified mail confirmation;
(iii) on the date delivered by an overnight courier service; or (iv) on the
third business day after it is mailed by registered or certified mail, return
receipt requested with postage and other fees prepaid as follows:




If to the Company:

AIMS Worldwide, Inc.

c/o President and CEO

AIMS Worldwide, Inc.

10400 Eaton Place

Suite 450

Fairfax, VA 22030







If to the Warrant Holder:

Lerota, LLC

Brien F. Morgan

1390 Chain Bridge Road, Suite 215, McLean, VA 22101

Phone: (240) 238-3471/Fax: (202) 478-1837







13.

Miscellaneous.




a.

This Warrant shall be binding on and inure to the benefit of the parties hereto
and their respective successors and permitted assigns.  This Warrant may be
amended only by a writing signed by the Company and the Warrant Holder.




b.

Nothing in this Warrant shall be construed to give to any person or corporation
other than the Company and the Warrant Holder any legal or equitable right,
remedy or cause of action under this Warrant; this Warrant shall be for the sole
and exclusive benefit of the Company and the Warrant Holder.




c.

This Warrant shall be governed by, construed and enforced in accordance with the
internal laws of the State of New York without regard to the principles of
conflicts of law thereof.




d.

The headings herein are for convenience only, do not constitute a part of this
Warrant and shall not be deemed to limit or affect any of the provisions hereof.








26




--------------------------------------------------------------------------------

e.

In case any one or more of the provisions of this Warrant shall be invalid or
unenforceable in any respect, the validity and enforceablilty of the remaining
terms and provisions of this Warrant shall not in any way be affected or
impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonably
substitute therefore, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.




f.

The Warrant Holder shall not, by virtue hereof, be entitled to any voting or
other rights of a shareholder of the Company, either at law or equity, and the
rights of the Warrant Holder are limited to those expressed in this Warrant.







[SIGNATURES ON FOLLOWING PAGE]





27




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
the authorized officer as of the date first above stated.







AIMS Worldwide, Inc., a Nevada corporation










By:  ___________________________

Name:  Gerald Garcia

Title:   President and CEO











28




--------------------------------------------------------------------------------

FORM  OF  ELECTION  TO  PURCHASE




(To be executed by the Warrant Holder to exercise the right to purchase shares
of Common Stock under the foregoing Warrant)




To:  AIMS Worldwide, Inc.:




In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase ______________ shares of
Common Stock (“Common Stock”), $0.001 par value, of AIMS Worldwide, Inc., and
encloses the warrant and $_0.083__ for each Warrant Share being purchased or an
aggregate of $________________ in cash or certified or official bank check or
checks, which sum represents the aggregate Exercise Price (as defined in the
Warrant) together with any applicable taxes payable by the undersigned pursuant
to the Warrant.




The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of:




_____________________________________




_____________________________________




_____________________________________

(Please print name and address)







(Please insert Social Security or Tax Identification Number)




If the number of shares of Common Stock issuable upon this exercise shall not be
all of the shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Warrant, the undersigned requests that a New
Warrant (as defined in the Warrant) evidencing the right to purchase the shares
of Common Stock not issuable pursuant to the exercise evidenced hereby be issued
in the name of and delivered to:




_____________________________________




_____________________________________




_____________________________________  

(Please print name and address)




Dated:  

Name of Warrant Holder:




(Print) _____________________________________




(By:)  _____________________________________







(Name:)  _____________________________________




(Title:)  _____________________________________




Signature must conform in all respects to name of

Warrant Holder as specified on the face of the

Warrant





29




--------------------------------------------------------------------------------




 

 

 

[FORM OF ASSIGNMENT PURSUANT TO SECTION 4(a)]

 

(To be executed by the registered holder if such holder desires to transfer the
Warrant Certificate.)

 

     FOR VALUE RECEIVED hereby sells, assigns and transfers unto

 

__________________________________________

       (Please print name and address of transferee)

 

this Warrant Certificate, together with all right, title and interest therein,
and hereby irrevocably constitutes and appoints _______________________________
Attorney, to transfer the within Warrant Certificate on the books of the
within-named Company, with full power of substitution.

 

Dated:

 

Signature: ___________________________________

 

(Signature must confirm in all respects to name of holder as specified on the
face of the Warrant Certificate.)

 

(Insert Social Security or Other Identifying Number of Assignee).











30


